[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
The parties were married in Orange, Connecticut on April 1, 1989. The defendant's maiden name was Elfriede Barrett. The parties have been residents of Connecticut for at least twelve months next preceding the date of this hearing. There are no issue of this marriage nor has any child been born to the defendant since the date of this marriage.
The evidence presented established that the marriage has irretrievably broken down. Judgment may enter dissolving the marriage on that ground.
The court carefully considered the criteria set forth in 46b-62, 46b-81 and 46b-82 of the Connecticut General Statutes in reaching the decisions reflected in the orders that follows.
The following orders shall enter.
1. Each party having waived the right to receive alimony, no CT Page 6212 alimony is awarded to either party.
2. The plaintiff husband shall forthwith transfer to the defendant wife all his right, title and interest in the residence at 51 Dalewood Avenue, Fairfield, Connecticut, and the defendant wife shall indemnify and hold him harmless from any liability thereon.
    Within 120 days hereof, the defendant wife shall pay to the plaintiff husband the sum of Six Thousand ($6,000.00) Dollars. If not paid within such time, interest shall accrue at the rate of eight (8%) per cent per year, simple interest, from the date said amount is due.
3. The defendant wife shall forthwith transfer to the plaintiff husband all her right, title and interest in the time share located at Jiminy Peak, Massachusetts, and he shall indemnify her and hold her harmless from any liability thereon.
4. Each of the parties shall otherwise keep those assets listed in their respective financial affidavits.
5. Each of the parties shall otherwise be responsible for the liabilities listed in their respective financial affidavits.
6. The defendant wife may resume use of her maiden name, Elfriede Barrett.
JOSEPH A. LICARI, JR., JUDGE